UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7000



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME PENDERGRASS, a/k/a French Fry,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-92-216-4)


Submitted:   January 31, 2006           Decided:    February 14, 2006


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Pendergrass, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerome Pendergrass appeals the district court’s orders

denying relief on his motion to modify his sentence under 18 U.S.C.

§ 3582(c)(2) (2000) and his motion to reconsider. We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Pendergrass, No. CR-92-216-4 (D.S.C. filed Feb. 15, 2005, entered

Feb. 16, 2005; filed and entered June 22, 2005).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -